19-11608-mew          Doc 61      Filed 05/30/19       Entered 05/30/19 16:10:01   Main Document
                                                      Pg 1 of 2


 WILLIAM K. HARRINGTON
 United States Trustee for Region 2
 U.S. Department of Justice
 Office of the United States Trustee
 U.S. Federal Office Building
 201 Varick Street, Room 1006
 New York, NY 10014
 Tel. (212) 510-0500
 By: Shannon Anne Scott, Esq.
        Trial Attorney

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re                                                          :   Case No. 19-11608 (MEW)
                                                                :
 Hollander Sleep Products, LLC, et al.,                         :   Jointly Administered
                                                                :
                                     Debtors.                   :
 ---------------------------------------------------------------x

                        NOTICE OF APPOINTMENT OF OFFICIAL
                        COMMITTEE OF UNSECURED CREDITORS

         William K. Harrington, United States Trustee for Region 2, pursuant to

 Section 1102(a) of title 11, United States Code, hereby appoints the following

 unsecured creditors that are willing to serve on the Official Committee of

 Unsecured Creditors of the Hollander Sleep Products, LLC, and its affiliated

 debtors-in-possession:

         1.       Roind Hometex Co., Ltd.
                  90 E. Zhongxing Rd. Luoshe Town
                  Wuxi, Jiangsn, China 214187
                  Attention: Feng Huanh, General Manager
                  Telephone: +86 510 83313788
19-11608-mew   Doc 61   Filed 05/30/19    Entered 05/30/19 16:10:01   Main Document
                                         Pg 2 of 2


      2.    Hangzhou Chuangyuan Feather Co., Ltd.
            No. 5 Xinda RD, MiaoJia Village
            Suo Qian Town, Hangzhou, China
            Attention: Fu Mingfang, General Manager
            Telephone: +86-13967199501

      3.    Hollander NC IA LLC
            600 East Avenue, Suite 200
            Rochester, New York 14607
            Attention: R. Stan Holland, Vice President of Operations
            Telephone: (585) 434 1674

      4.    Nap Industries, Inc.
            667 Kent Avenue
            Brooklyn, New York 11249
            Attention: Jack Freund, Vice President
            Telephone: (718) 625-4949

      5.    Packaging Corporation of America
            1 N Field Ct.
            Lake Forest, Illinois 60045
            Attention: Giacomo (Jack) Mauro, Director
            Telephone: (847) 482-2134


 Dated: New York, New York
        May 30, 2019


                                         Sincerely,

                                         WILLIAM K. HARRINGTON
                                         UNITED STATES TRUSTEE


                                         By:   /s/ Shannon Anne Scott
                                               Shannon Anne Scott
                                               Trial Attorney
                                               U.S. Department of Justice
                                               Office of the United States Trustee
                                               U.S. Federal Office Building
                                               201 Varick Street, Room 1006
                                               New York, NY 10014
                                               Tel. (212) 510-0500

                                           2
